           Case 6:21-cr-00021-MC       Document 57       Filed 01/27/21     Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION


 UNITED STATES OF AMERICA                         6:21-cr-00021-MC

                v.                                INFORMATION

 BRIAN J. RAMOS,                                  21 U.S.C. §§ 841(a)(1),
                                                  (b)(1)(A)(viii) and (C), and 846
                Defendant.
                                                  Forfeiture Allegation



                      THE UNITED STATES ATTORNEY CHARGES:

                                          COUNT 1
             (Conspiracy to Possess with Intent to Distribute Methamphetamine)
                    (21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii) and (C), and 846)

       On or about May 28, 2018, in the District of Oregon, defendant BRIAN J. RAMOS, did

knowingly combine, conspire and confederate with others to distribute, and possess with intent

to distribute, 50 grams or more of methamphetamine, oxycodone, and hydromorphone, Schedule

II controlled substances;

       In violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A)(viii) and (C),

and 846.

\\\

\\\

\\\


INFORMATION                                                                                 Page 1
          Case 6:21-cr-00021-MC         Document 57       Filed 01/27/21      Page 2 of 2




                                FORFEITURE ALLEGATION

       Upon conviction of the offense in Count 1, defendant BRIAN J. RAMOS shall forfeit to

the United States, pursuant to 21 U.S.C. § 853, any property constituting, or derived from,

proceeds obtained, directly or indirectly, as a result of the aforesaid violation and any property

used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of

said violation.



       Dated: January 27, 2021.

                                                      Respectfully submitted,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney

                                                      /s/ Joseph H. Huynh
                                                      JOSEPH H. HUYNH
                                                      Assistant United States Attorney




INFORMATION                                                                                   Page 2
